DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 7, 9-15, 17, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7, 9-12, 21-23 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a wiring structure, comprising: at least one upper conductive via extending through the dielectric layer of the upper conductive structure and a portion of the dielectric structure of the redistribution structure and electrically connected to the redistribution layer of the redistribution structure and the circuit layer of the upper conductive structure; wherein the redistribution layer includes a plurality of circuit layers, a topmost circuit layer of the redistribution layer has a top surface and includes at least one upper dimple recessed from the top surface, and the upper conductive via extends into the upper dimple, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Liu(USPGPUB DOCUMENT: 2019/0139949) discloses in Fig 1, see modified figure in office action, a wiring structure, comprising:
an upper conductive structure including at least one dielectric layer(107b/109) and at least one circuit layer(226b) in contact with the dielectric layer(107b/109);

a redistribution structure disposed between the upper conductive structure and the lower conductive structure to electrically connect the upper conductive structure and the lower conductive structure, wherein the redistribution structure includes a dielectric structure and a redistribution layer embedded in the dielectric structure(203), the redistribution layer includes at least one circuit layer(201), and a line width of the circuit layer(201) of the redistribution layer is less than a line width of the circuit layer of the upper conductive structure (see Fig 1) but does not disclose the relationship of at least one upper conductive via extending through the dielectric layer of the upper conductive structure and a portion of the dielectric structure of the redistribution structure and electrically connected to the redistribution layer of the redistribution structure and the circuit layer of the upper conductive structure; wherein the redistribution layer includes a plurality of circuit layers, a topmost circuit layer of the redistribution layer has a top surface and includes at least one upper dimple recessed from the top surface, and the upper conductive via extends into the upper dimple.  Therefore, it would not be obvious to make the wiring structure as claimed.

Claims 13-15, 17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a wiring structure, comprising: at least one upper conductive via extending through the dielectric layer of the upper conductive structure and a portion of the dielectric structure of the redistribution structure and electrically connected to the topmost circuit layer of the redistribution layer and the 
an upper conductive structure including at least one dielectric layer(107b/109) and at least one circuit layer(226b) in contact with the dielectric layer(107b/109);
a lower conductive structure including at least one dielectric layer (dielectric surrounding 208) and at least one circuit layer(208) in contact with the dielectric layer; and
a redistribution structure disposed between the upper conductive structure and the lower conductive structure to electrically connect the upper conductive structure and the lower conductive structure (see Fig 1), wherein the redistribution structure includes a dielectric structure and a redistribution layer embedded in the dielectric structure(203), the redistribution layer includes a topmost circuit layer(topmost 201/via), a bottommost circuit layer(bottommost 201) and at least one intermediate circuit layer(middle 201) between the topmost circuit layer and the bottommost circuit layer, a thickness of the intermediate circuit layer is less than a thickness of the bottommost circuit layer(middle 201 is less than bottommost 201/via) but does not disclose the relationship of at least one upper conductive via extending through the dielectric layer of the upper conductive structure and a portion of the dielectric structure of the redistribution structure and electrically connected to the topmost circuit layer of the redistribution layer and the circuit layer of the upper conductive structure, wherein the topmost circuit layer has a 


Claims 24-26 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a wiring structure, comprising: a conductive element extending through the upper conductive structure and a portion of the redistribution structure, wherein the circuit layer has a surface and includes a dimple recessed from the surface, and the conductive element extends into the dimple, in combination with the rest of claim limitations as claimed and defined by the Applicant.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819